DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
With respect to the claims Applicant argues the amendment overcomes the rejection of record by adding “the carrying member including a gimbal”.
However, as previous discussed in parent applications a gimbal is defined broadly by the specification.  That is the specification states, in paragraph 79, the “carrying member may be a gimbal apparatus used for mounting and fixing a camera, and the gimbal apparatus may make the camera rotate in one or more directions, expanding the surveillance range of the camera.”  As previous discussed in interviews the broadest reasonable interpretation of a gimbal apparatus is something “used for mounting and fixing” and that it must only optionally allow for rotating in one or more directions.
The carrying member as interpreted by the Examiner in the rejection satisfies mounting and fixing the shooting module and thus still reads on the claim.  As stated in other instances for parent applications if Applicant intended a gimbal apparatus to require rotation the function of the gimbal allowing rotating should be added to the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,805,542 to Liu et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are broader then and fully encompassed by those of the patent, i.e. claims 1-4 are fully encompassed by claim 1 of the patent, claims 5-13 by claims 2-10 of the patent respectively, claims 14-17 by claim 11 of the patent and claims 18-20 by claims 12-14 of the patent respectively.  Additionally, while the patent never expressly states the carrying member includes a gimbal is it states it the imaging apparatus is movable mounted on the carrying member, according to the specification this is done via a gimbal.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,447,929. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader then and fully encompassed by the claims of the patent except for dependent claims 2-3 and 12-13 which are rendered obvious in view of the prior art (i.e. see art rejection below as to how the prior art discloses the claim language).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2012/0148216 A1 to Pavagada et al in view of U.S. Patent 9,751,639 to Dvorak et al.
Claims 1-7 are rejected for similar reasons as claims 14-20 below as they are corresponding method claims to the apparatus claims which are rejected for reasons as seen below.
With respect to claim 8 Pavagada further discloses wherein the description information generated by the processor includes a motion vectors (paragraph 26).
However, Pavagada does not expressly disclose wherein the description information generated by the processor includes a motion indication line, which includes a curve segment representing the interference information and a straight line segment representing the smooth information.
However, Official Notice (MPEP § 2144.03) is taken that both the concepts and advantages of representing motion vectors as motion indication lines which include curved segments and straight line segments are well known and expected in the art.  At the time the invention was made, it would have been obvious to one with ordinary skill in the art to have used motion indication lines, as discussed above, for representing 
With respect to claim 9 Pavagada further discloses wherein the method further comprises in the shooting process of the target image, if a selected event of interest from a user is received, adding label information to an image clip in the target image that corresponds to the selected event of interest (paragraph 72).
With respect to claim 10 Pavagada further discloses wherein the method further comprises if a configured editing rule indicates to edit the target image based on the label information, acquiring an image clip according to the label information added for the target image, and editing the acquired image clip to obtain a new image (paragraph 35-36).
With respect to claims 11 and 12 Pavagada further discloses wherein the method further comprises determining image clips which are associated with the respective interference information in the description information and to which no label information is added, and cutting the target image by deleting the determined image clips to obtain a cut image (paragraph 35).
With respect to claim 13 Pavagada further discloses wherein the method further comprises according to time periods of occurrence of the respective interference information in the description information, determining image clips in corresponding time periods in the target image (paragraph 36).
With respect to claim 14 Pavagada discloses, in Fig. 1-4B, an image system, comprising: a shooting module configured to shoot a target image (paragraph 19, 20 and 22); and a processor (paragraph 23 and 25) configured to, when an edit triggering 
Pavagada does not alternatively disclose the description information includes motion data of a moving object on which the carrying member is mounted or that the carrying member including a gimbal.
However, in analogous art, Dvorak teaches the desire to mount a “commercial” or “off-the-shelf” camera within an aircraft (column 3 line 65 through column 4 line 3) and associating motion data comprising acceleration in one or more directions of the aircraft with the captured images and the motion data is used to determine if the image is desirable or not (column 5 lines24-28 and 55-57 and column 6 lines 6-12).  Additionally, Dvorak teaches the carrying member of the claim includes a gimbal as column 3 line 66 through column 4 line 3 and column 7 lines 5-8 of Dvorak teach where the camera (which comprises the motion data sensors for the carrying member) is mounted in the aircraft and the attitude sensors is mounted relative to the camera, thus the shake sensors of the camera in Pavagada would be shake sensors for a gimbal apparatus as the specifications broadest reasonable interpretation states that a gimbal apparatus is used for “mounting” and “fixing”.  Note: column 8 lines 32-36 states the Dvorak with the motion data used by Pavagada as Pavagada discloses their system can be utilized by a variety of devices (paragraph 19), their process is for automatically detecting portions of videos that a user may want to remove (paragraph 17), and the sensors Pavagada uses can comprise sensors within the camera and “other modules capable of determining location, orientation, and motion of video capture device 60 during capture of each frame of the captured video” (paragraph 24).  These are similar to the attitude sensors of Dvorak as the attitude of the aircraft effects the orientation and motion of the camera and Dvorak indicates this information is related to determining if an image taken at the time of the attitude measurement is a desired image to a user.
With respect to claim 15 Pavagada in view of Dvorak discloses where the interference information that affects the image quality comprises at least one of: acceleration data or angular acceleration data (column 8 lines 32-36of Dvorak; the device uses the VectorNav VN-200 GPS/IMU as the source for the attitude data which can be seen in the provided User Manual uses accelerometers to determine attitude data (page 6, second paragraph of section 1.3)).
With respect to claim 16 Pavagada in view of Dvorak discloses wherein: the interference information that affects the image quality comprises: acceleration and/or 
With respect to claim 17 Pavagada in view of Dvorak discloses wherein: the interference information that affects the quality of the target image comprises: acceleration and/or angular velocity of the moving object that mounts the carrying member in one or more directions (column 8 lines 32-36of Dvorak; the device uses the VectorNav VN-200 GPS/IMU as the source for the attitude data which can be seen in the provided User Manual uses accelerometers to determine attitude data (page 6, second paragraph of section 1.3)).
With respect to claim 18 Pavagada further discloses wherein the processor is further configured to record description information of the target image in the shooting process of the target image (paragraph 26).
With respect to claim 19 Pavagada further discloses wherein: the processor is further configured to, in the shooting process of the target image, detect the motion data of the imaging apparatus, and generate the description information according to the detected associated motion data (paragraph 26).
With respect to claim 20 Pavagada further discloses wherein the processor is further configured to: when the detected motion data includes interference data that affects the quality of the target image, generate interference information, or when the detected motion data does not include the interference data that affects the quality of the target image, generate smooth information, wherein the interference information and the smooth information form the description information (paragraph 35-36 and 42; where shake and other factors can generate marked frames, thus the marks indicating .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M PASIEWICZ whose telephone number is (571)272-5516. The examiner can normally be reached M-F 9 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DANIEL M PASIEWICZ/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        

December 3, 2021